Citation Nr: 0940944	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  04-23 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of 
removal of right ovarian cyst.

3.  Entitlement to service connection for residuals of 
excision of Meckel's diverticulum, to include colon polyps.

4.  Entitlement to service connection for a stomach 
disability, to include hiatal hernia and gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to September 
1977.  

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law 
Judge in April 2007.  A transcript of her hearing has been 
associated with the record.

The appeal was remanded for additional development of the 
record in September 2007.  It has been returned to the Board 
for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As directed by the Board's September 2007 remand, VA 
examinations were carried out in December 2008.  During an 
orthopedic examination, the Veteran reported that she had 
been in receipt of disability benefits from the Social 
Security Administration (SSA) since April 2006.  Review of 
the file reflects that she had not previously reported 
receipt of such benefits.  The Board notes that VA has a duty 
to obtain SSA records when it has actual notice that the 
Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC 
must contact SSA and obtain the Veteran's complete SSA 
records, including any administrative decision(s) on his 
application for SSA disability benefits and all underlying 
medical records.

In light of the above discussion, the Board has determined 
that additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and request a copy 
of the Veteran's complete SSA disability 
benefits file, including any 
administrative decision(s) on the 
Veteran's application for SSA disability 
benefits and all of the underlying 
medical records.  A copy of any 
response(s) from SSA, to include a 
negative reply, should be included in the 
claims file.  All records provided by SSA 
also should be included in the claims 
file.

2.  Thereafter, readjudicate all of the 
claims on appeal.  If the benefits sought 
on appeal remain denied, the appellant 
and her representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


